Mr. Justice Freeman delivered the opinion of the court. Counsel for appellee have filed a motion for the dismissal of the appeal, upon the ground that a freehold is involved, and therefore this court has no jurisdiction. The issues in this case, however, do not raise any question of appellee’s right to dower in the real estate described in the bill. The errors assigned relate to the court’s action in refusing to sustain the plea in abatement. To this plea replication was filed, and thus its truthfulness was put at issue. This was the only issue involved. But the plea does not question complainant’s right to the dower she claims. It disputes only her right to maintain this suit, upon the ground that a former suit instituted for the same purpose and relief, is still pending and undisposed of. The right of appellee to the dower claimed is not put in issue at all. A decision of the only question before us upon this appeal does not determine any question relating to complainant’s right to a freehold interest in the land described in her bill of complaint. It determines only the question of her right to maintain this suit. The question of a freehold not being involved, the appeal is properly taken to this court. Van Meter v. Thomas, 153 Ill. 65-69; Rhodes v. Rhodes, 172 Ill. 187-191. It is urged by counsel for appellee that the plea of abatement was properly overruled upon the merits. The master found that although the fact of difference in parties to the two suits is immaterial, there is substantial difference in the relief sought. In this we concur. In the former suit the complainants therein seek relief for themselves. While the bill in that case does incidentally ask that appellee’s dower be assigned to her, the scope and purpose of the bill are to obtain relief in other and very different respects. The latter suit has for its purpose to procure the assignment of the dower to which, under the statute, appellee is entitled. The plea does not aver either directly nor by implication from the facts as therein stated, that the second suit is for the same subject-matter as the first. Eeither does it aver that the proceedings in the former suit were taken for the same purpose as the latter. It is evident from the plea itself that they were not so taken. Story’s Equity Pl., Sec. 737-739; 1 Daniell’s Chancery Practice (6th Ed.), 636. The right to assignment of dower is conferred by the statute, and it would be inequitable to hold that this could be indefinitely delayed to await the slow progress of another suit under control of adverse interests, involving matters of an entirely different nature, and in which the assignment of dower was only incidentally prayed. Finding no error in the decree of the Circuit Court it must be affirmed.